NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ADAN VALENCIA-GAMEZ,                       No.    16-73440

                Petitioner,                     Agency No. A206-802-253

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Jose Adan Valencia-Gamez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition

for review.

      Valencia-Gamez does not challenge the agency’s finding that he failed to

establish past persecution. Substantial evidence supports the agency’s

determination that Valencia-Gamez failed to establish that any harm he fears in El

Salvador would be on account of a protected ground. See Zetino v. Holder, 622
F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no

nexus to a protected ground”). Thus, Valencia-Gamez’s asylum and withholding

of removal claims fail. See id.

      Substantial evidence also supports the agency’s denial of CAT relief because

Valencia-Gamez failed to show it is more likely than not that he will be tortured

with the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         2                                   16-73440